 1

 2

 3                            UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5    ANA OCEGUEDA,                                          Case No. 2:15-cv-01884-JCM-EJY
 6                                       Petitioner,
              v.                                                        ORDER
 7
      WARDEN JO GENTRY, et al.,
 8
                                      Respondents.
 9

10           Good cause appearing, respondents’ first unopposed motion for enlargement of time (ECF
11   No. 19) is GRANTED. Respondents have until January 14, 2020, to answer the first amended
12   petition in this case.
13                 November
             DATED this        18, 2019.
                        ______ day of ________ 2019.
14

15
                                                           JAMES C. MAHAN
16                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                       1
